Exhibit 10.30

 

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into as of the 25th day of June, 2008 by and between HUB PROPERTIES
TRUST, a Maryland real estate investment trust (“Seller”), and SENIOR HOUSING
PROPERTIES TRUST, a Maryland real estate investment trust (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement, dated as of May 5, 2008 (the “Agreement”), with respect to the
purchase and sale of certain real property and other property known as Bailey
Square and located at 1111 West 34th Street, Austin, Texas, all as more
particularly described in the Agreement; and

 

WHEREAS, Seller and Purchaser desire to amend the Agreement to accelerate the
Closing Date and change the definition of “Title Company”, in accordance with
the terms of this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Defined Terms.  Terms used in this Amendment, but not otherwise
defined herein, shall have the meanings given to them in the Agreement.

 

2.             Title Company Definition. Section 1.17 of the Agreement is hereby
amended by deleting “Lawyers Title Insurance Corporation” and inserting “Stewart
Title Guaranty Company” in its place.

 

3.             Closing Date Acceleration.  Section 2.2 of the Agreement is
hereby amended by deleting the date “December 12, 2008” from the first sentence
thereof and inserting the date “June 11, 2008” in its place.

 

4.             Agreement Provisions.  All provisions of the Agreement, as
amended by this Amendment, are hereby ratified and confirmed and remain in full
force and effect.

 

5.             Multiple Counterparts.  This Amendment may be executed in a
number of identical counterparts.  If so executed, each

 

--------------------------------------------------------------------------------


 

counterpart is to be deemed an original for all purposes, and all such
counterparts shall, collectively, constitute one agreement.  Such executed
counterparts may be delivered by facsimile or by e-mail (in .pdf format) and any
such counterparts so delivered shall be deemed original documents for all
purposes.

 

6.             Non-Liability of Trustees of Seller.  The Declaration of Trust of
Seller, a copy of which is duly filed with the Department of Assessments and
Taxation of the State of Maryland, provide that the name “Hub Properties Trust”
refers to the trustees under such Declaration of Trust collectively as trustees,
but not individually or personally, and that no trustee, officer, shareholder,
employee or agent of Seller shall be held to any personal liability, jointly or
severally, for any obligation of, or claim against, Seller, as the case may be. 
All persons dealing with Seller in any way shall look only to the assets of
Seller for the payment of any sum or the performance of any obligation.

 

7.             Non-Liability of Trustees of Purchaser.  The Declaration of Trust
of Purchaser, a copy of which is duly filed with the Department of Assessments
and Taxation of the State of Maryland, provides that the name “Senior Housing
Properties Trust” refers to the trustees under such Declaration of Trust
collectively as trustees, but not individually or personally, and that no
trustee, officer, shareholder, employee or agent of Purchaser shall be held to
any personal liability, jointly or severally, for any obligation of, or claim
against, Purchaser.  All persons dealing with Purchaser in any way shall look
only to the assets of Purchaser for the payment of any sum or the performance of
any obligation.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

 

SELLER:

 

 

 

 

HUB PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

John C. Popeo

 

 

Treasurer

 

 

 

 

PURCHASER:

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT]

 

--------------------------------------------------------------------------------